DETAILED ACTION
This Office action has been issued in response to amendment filed March 19, 2021. 
Claims 1, 9, 11, 16 and 18-20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
Previously claims were rejected under double patenting rejection. The amended claims are not effective to overcome the double patenting rejection. The terminal disclaimer was not filed yet. As such, the double patenting rejection is hereby sustained.
Applicant’s arguments directed to 103(a) rejection have been fully considered. Amended claims changed the scope of the claimed invention. The remarks and arguments presented on 03/19/21 are moot in view of the new ground of rejection presented in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Patent (US 10,178,149 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent (US 10,178,149 B2) contain(s) every element of claims 1-20 of the instant application 16/240240 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 10,178,149 B2 (i.e. claims 1-20). Claims of the instant application 16/240240, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).


Claim Rejections- 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                   
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
8.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gartland et al. (US 2013/0124507 A1), hereinafter Gartland in view of Guheen et al. (US 7,315,826 B1), hereinafter Guheen. 
As for claim 1, Gartland teaches a computer-implemented method comprising: extracting a guide structure from a loaded file that includes an image, the guide structure indicating a distance between guide lines of the guide structure and being extracted…from visual components of the image; matching, from multiple frameworks, a framework that has a match status with the guide structure based on a comparison of the guide structure to each framework of the multiple frameworks and based on the distance between adjacent guide lines of the guide structure, said matching being performed….of the visual components of the image (see [0016], image with documents, [0018], images be extracted from all or portion of the electronic document, extracted from data stored in metadata, [0012], design including graphical and/or visual criteria, fig. 2, documents with structure, [0015], generate visual information metrics associated with documents, [0030], [0033], [0034], ranking result set based on query, searching result set to generate result set, the query include value of visual information metric, score associated with results set and given query, electronic documents match with a given criteria associated with a given query, [0037], visual information metric values navigate through various design options of a similar match); 
presenting a graphical user interface indicating that the framework has the match status with the guide structure, the graphical user interface including a first selectable button to accept the framework, and a second selectable button to decline the framework; receiving a selection of the first selectable button to accept the framework; and generating, based on acceptance of the framework, a coded functional file by applying code contained by the framework to the loaded file, said generating including automatically applying the framework to the loaded file as part of ….the coded functional file, the coded functional file being renderable to present a visual representation of the image in a format of the framework (see [0012], working on a given design or index for use to search or query similar design and utilizing visual criteria, [0014], allow a user to select a desired level of one or more visual information metrics from a range of possible values associated with a sample document, [0021], comparison, analyze, criteria associated with document, [0017], document comprise web page coded in markup language, HTML, [0030], [0033], [0034], user interface generated score on how closely information matches with a given criteria associated with query, [0037]-[0038], automatically reflect visual information metric values).
Gartland teaches the limitations of being extracted…visual components of the image, matching being performed…of the visual components of the image, loaded file as part of….the coded functional file ([0012], [0016]-[0018], [0034], [0037]).

 Gartland does not explicitly teach the limitations of being extracted separate visual components of the image, matching being performed independently of the visual components of the image, loaded file as part of developing the coded functional file. In the same field of endeavor, Guheen teaches the limitations of being extracted separate visual components of the image, matching being performed independently of the visual components of the image, loaded file as part of developing the coded functional file (see column 186, lines 26-60, set of items selected and separately stored for later review, column 200, lines 1-67, visual shopping environment tailored with items, system continuously changing pricing which are accommodate independently, column 30, line 60 to column 31, line 21, e.g. framework also present programmer to think interaction between the code, developers to creates the program).
Gartland and Guheen both references teach features that are directed to analogous art and they are from the same field of endeavor, such as visual information associated with image, the image have metrics for program management and development, web architecture framework for product and services.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guheen’s teaching to Gartland's system to create and display information in a graphic representation that presents the information concisely and in a well organized manner in order to reduce the likelihood of confusion and maximize retention in a viewer and further to increase the viewer's understanding of the organization and interrelation of the various pieces of information with each other (see Guheen, column 1, lines 58-67). 
As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a system claim for implementing those steps of claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guheen’s teaching to Gartland's system to create and display information in a graphic representation that presents the information concisely and in a well organized manner in order to reduce the likelihood of confusion and maximize retention in a viewer and further to increase the viewer's understanding of the organization and interrelation of the various pieces of information with each other (see Guheen, column 1, lines 58-67). 
		As for claim 18, 
		The limitations therein have substantially the same scope as claim 1 because claim 18 is a non-transitory computer-readable storage medium claim for implementing those steps of claim 1. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guheen’s teaching to Gartland's system to create and display information in a graphic representation that presents the information concisely and in a well organized manner in order to reduce the likelihood of confusion and maximize retention in a viewer and further to increase the viewer's understanding of the organization and interrelation of the various pieces of information with each other (see Guheen, column 1, lines 58-67). 
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
wherein said matching is further based on comparing a number of columns in the guide structure to a number of columns in the multiple frameworks (see Gartland, [0016], [0021]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
wherein said matching is further based on comparing relative positions of columns in the guide structure to relative positions of columns in the multiple frameworks (see Gartland, [0016], [0020]-[0021]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
wherein the framework has multiple columns, and wherein the graphical user interface further includes characteristics of a columnar layout of the framework (see Gartland, [0016]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
further comprising displaying a representation of the framework in the graphical user interface (see Gartland, [0034]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
further comprising, responsive to said selection of the first selectable nutton, presenting a workspace that is configured to receive user interaction to cause the code contained by the framework to be applied to the loaded file to generate the coded functional file (see Gartland, [0017]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
wherein the coded functional file comprises a web-compliant file that includes the image (see Gartland, [0017]-[0018]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
wherein the coded functional file comprises a new digital document that is generated based on the framework and that includes the image (see Gartland, [0042]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
wherein the guide structure includes guide lines relating to a layout of visual components of the image, and wherein the framework assessment module is further configured to match the framework based on a comparison of the guide structure to each framework of the multiple frameworks using at least one distance between the guide lines of the guide structure (see Gartland, [0016], [0012], [0019], fig. 2).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
wherein the guide structure includes multiple distances between guide lines, and wherein the framework assessment module is further configured to match the framework by organizing the multiple distances into at least two groups based at least partially on sizes of the multiple distances (see Gartland, [0018], [0026], fig. 2).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Gartland and Guheen teach:
wherein the guide structure includes multiple distances between guide lines, and wherein the framework assessment module is further configured to match the framework by organizing the multiple distances into at least two groups based at least partially on sizes of the multiple distances, and to perform a remediation process by assigning an outlying distance value corresponding to a distance between a pair of adjacent guide lines to a group of the at least two groups (see Gartland, [0018], [0019]; fig. 2).
Claims 10 and 14-17 correspond in scope to claims 2-7 and are similarly rejected.
Claims 19 and 20 correspond in scope to claims 6-8 and are similarly rejected.

Prior Arts
9.  	US 6,904,449 B1 teaches frameworks represent a change in a way programmers 
think about the interaction between the code they write and code written by others. A program executed down the page from start to finish, and the programmer was solely responsible for the flow of control. think about the interaction between the code they write and code written by others. Graphics (images), audio, video, or messages how they store in a system. 
US 2014/0359656 A1 teaches video asset can include multiple renditions of the video as separate video clips, where each rendition has a different quality level associated with different bit rates. Framework used to image changes.
WO 01/52095 A2 teaches application architecture component contains items specific to common application components and services for integrating these components, independent of specific application implementations.
10.	Additional prior arts: US 7315826, US 6957186, US 6473794, US 7165041, US 6721713, US 2014/0359656A1, US 2014/0359656, US 2013/0121600, US 2008/0226174, US 8,805116, US 7,853564, US 2013/0121570, US 8,781255, US 2014/0033132, US 2013/0124507, US 7,941384 these reference also teaches claim recited limitations, they are state of the art at the time of the claimed invention. 
11.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
12.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154       
5/21/21